Citation Nr: 9902809	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for peptic ulcer 
disease or gastritis, formerly classified as psychological 
symptoms affecting ulcer disease and/or as 
psychophysiological gastrointestinal disorder, currently 
evaluated at 10 percent disabling.

2.  Entitlement to service connection for a primary acquired 
psychiatric disorder, claimed as anxiety reaction, bipolar 
disorder, and somatization disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 1969 
to August 1973.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, which denied entitlement to an increased 
(compensable) rating for a psychophysiological 
gastrointestinal disorder.  On appeal, the Board remanded the 
case to the RO for further development by decision dated in 
December 1996.  During the pendency of this appeal, the 
veteran moved to Arizona, and jurisdiction over his case was 
transferred to the Phoenix, Arizona, RO.  

The Phoenix RO increased the evaluation for psychological 
symptoms affecting ulcer disease to 10 percent by a rating 
decision dated in March 1998.  It was also noted that the 
prior classification had been as a psychophysiological 
gastrointestinal reaction, but that such pathology was now 
classified as psychological symptoms affecting ulcer disease.  

In addition, the RO considered whether the claim for service 
connection for anxiety reaction/bipolar disorder/somatization 
disorder was well grounded.  A rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 10 percent for the 
service connected disability remains in appellate status.  

In addition, in view of the RO development, the Board will 
consider the claim for service connection for a primary 
acquired psychiatric disorder as a separate claim.  It is 
noted that the disorder for which service connection is 
claimed is so characterized for convenience purposes.  
Service connection for specific psychiatric impairment (the 
psychophysiological gastrointestinal disorder, later called 
psychological symptoms affecting ulcer disease) has been 
granted and considered in the current compensable evaluation.  
This claim is taken to represent variously classified other 
psychiatric pathology, as is explained in greater detail 
below.

Finally, the Board also notes that the veterans 
representative has suggested a claim for clear and 
unmistakable error with respect to the reduction of a prior 
rating decision in the Statement of Accredited Representative 
dated in July 1994.  To the extent that the veteran and his 
representative desire to file such a claim, it should be done 
so with specificity at the RO.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
disability is worse than currently evaluated.  He maintains 
that his disability had progressed to a worsened state and 
should be increased because of social parameters.  He further 
asserts that he should be service connection for an acquired 
psychiatric disorder, claimed as anxiety reaction, bipolar 
disorder, and somatization disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to an increased 
evaluation for peptic ulcer disease with psychological 
features affecting same, formerly claimed as 
psychophysiological gastrointestinal disorder, currently 
evaluated at 10 percent disabling.  It is further the 
decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for a primary acquired psychiatric 
disorder, claimed as anxiety reaction, bipolar disorder, and 
somatization disorder, is well grounded, and the claim is 
accordingly denied.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2.  The veterans peptic ulcer disease with 
psychophysiological reaction is currently manifested by 
subjective complaints of episodic psychiatric symptoms and 
regular Mylanta use.

3.  Current objective findings of the veterans peptic ulcer 
disease with psychophysiological reaction include logical and 
coherent speech, and no evidence of bizarreness or 
irrelevancy, delusions or hallucinations, or suicidal or 
homicidal thoughts.  The veteran was oriented to person, 
place and time, and no memory impairment was noted.  
Obsessive and ritualistic behavior, impaired impulse control, 
and panic attacks were denied.  

4.  There is no objective clinical evidence of hematemesis, 
melena, anemia, malnutrition, or pain.

5.  A primary acquired psychiatric disorder (other than that 
for which service connection is granted) was not shown in 
service.  The initial manifestation of a primary acquired 
psychiatric disorder, claimed as anxiety reaction, bipolar 
disorder, and somatization disorder, many years following the 
veterans separation from service is not shown to be related 
to his service.

6.  The evidence does not relate the current primary acquired 
psychiatric disorder, claimed as anxiety reaction, bipolar 
disorder, and somatization disorder, with any in-service 
event or occurrence.

7.  The veteran has not presented any competent evidence of a 
relationship between active duty service and his claimed 
primary acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for peptic ulcer disease with psychological features, 
formerly claimed as psychophysiological gastrointestinal 
disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.110, 4.112, 
4.114, 4.125, 4.126, 4.130, Diagnostic Codes (DCs) 9502 
(1996); 7305, 9423 (1998).

2.  A claim for entitlement to service connection for a 
primary acquired psychiatric disorder, claimed as anxiety 
reaction, bipolar disorder, and somatization disorder, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Peptic Ulcer 
Disease with Psychological Features

Initially, the Board finds that the veteran's claim for an 
increased rating for the service connected disorder at issue 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); that is, he has presented a 
claim that is plausible.  Further, he has not alleged nor 
does the evidence show that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

Historically, the veteran was service connected for a 
psychophysiological gastrointestinal reaction by rating 
decision dated in November 1973 and a 10 percent evaluation 
was assigned.  Essentially, the veteran had several episodes 
of nausea and vomiting in service and was diagnosed with an 
anxiety reaction in May 1973.  Although his separation 
examination report demonstrated a normal abdominal and 
psychiatric evaluation, a VA examination report shortly after 
service diagnosed psychophysiological gastrointestinal 
reaction on the basis that he complained of having trouble 
with his stomach when he got upset.  The evaluation was 
subsequently reduced to 0 percent by rating decision dated in 
November 1975.  After two unsuccessful attempts to obtain an 
increased rating, the veteran filed the current claim in 
February 1993.

In November 1996, the VA criteria for evaluating psychiatric 
pathology was amended effective November 7, 1996.  See 
38 C.F.R. §§ 4.125-4.130 (1998).  The veterans original 
diagnostic code, DC 9502 for psychological factors affecting 
gastrointestinal condition, was eliminated and all codes were 
conformed to a single set of rating criteria, regardless of 
the diagnosis.  See 38 C.F.R. § 4.130 (1998).  (This followed 
a 1988 change in which the psychological factors affecting a 
gastrointestinal condition replaced the original 
classification of psychophysiological gastrointestinal 
disorder.)  Further, § 4.126 was modified to provide that 
when a single disability was diagnosed both as a physical 
condition and as a mental disorder, it should be evaluated 
using a diagnostic code which represented the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. 
§ 4.126(d).  Thus, the Board will consider both the 
gastrointestinal component of the veterans service-connected 
disability as well as the neuropsychiatric component.  The RO 
has currently rated the veterans peptic ulcer disease with 
psychological features under DCs 9502-7305.  Since DC 9502 no 
longer exists in the current regulations, the Board will also 
consider DCs 9423, undifferentiated somatoform disorder, for 
the time period for which it is effective.

As noted above, while the issue of service connection for 
psychophysiological gastrointestinal reaction was undergoing 
development, the rating criteria used by the VA for 
evaluation of neuropsychiatric claims was changed, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  The 
timing of this change in the regulations requires the Board 
to first consider whether the amended regulation is more 
favorable to the veteran than the prior regulation, and, if 
so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veterans individual 
case.  Accordingly, the Board will adjudicate the veterans 
claim pursuant to the regulations in effect during the 
relevant time. 

The pre-change or old criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that psychological factors affecting 
gastrointestinal condition were to be rated under the general 
rating formula for psychoneurosis.  That is to say, a 30 
percent evaluation was warranted with definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was assigned 
where the symptoms were less than those for a 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, DC 9502 (1996).

Under the regulations currently in effect and considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
The next highest rating, a 30 percent evaluation, will be 
assigned for mood disorders with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

With respect to the gastrointestinal component of the 
veterans service-connected disability, under DC 7305 (ulcer, 
duodenal), a 10 percent evaluation contemplates a mild 
disorder with recurring symptoms once or twice yearly.  A 20 
percent evaluation contemplates moderate symptomatology 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration or with continuous 
moderate manifestations.  A 40 percent rating is assigned for 
moderately severe impairment; symptoms of vomiting, 
recurrent hematemesis, or melena, less that severe, with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  A 60 percent 
evaluation requires a severe duodenal ulcer with pain 
which is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, and 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305 
(1998).

In a May 1993 VA mental examination report, the veteran 
complained that his stomach bothered him when he became upset 
but he did not know what the diagnosis was.  He had had 
several jobs over the years but would become upset and quit.  
He was divorced and had no children and was currently 
unemployed.  He liked sports and martial arts and had been 
living with his parents for about three years.  He had not 
seen a doctor about his stomach problems for approximately 
two years, but thought he had been prescribed something for 
his nerves.  Subjective complaints included dyspepsia but he 
was not taking any medications nor had he seen any doctor for 
treatment.  Mental status examination revealed that he was 
friendly and cooperative, and oriented in all spheres with 
clear sensorium.  He responded readily to questions and mood 
and affect were appropriate.  He described an interest in 
going to church and Bible study but otherwise did not 
socialize much.  The examiner concluded that there was 
insufficient evidence to justify a psychiatric diagnosis.  
Although the examiner appeared to acknowledge a connection 
between the veterans dyspepsia and emotional factors, he 
concluded that everyone with dyspepsia who complained of 
nervousness should not be classified as having a psychiatric 
disorder.  The final diagnoses included no psychiatric 
disease found, and history of recurrent dyspepsia.

In a May 1993 VA stomach examination report, the veteran 
related a history of stomach troubles while he was in 
service, including indigestion, burning, burping, belching, 
and recurring sharp pain in the upper abdomen.  A long 
history of chronic alcoholism and tobacco use was noted.  He 
reported that his stomach still bothered him off and on with 
poor appetite and burping and belching.  Subjective 
complaints included no gastrointestinal problems.  Physical 
examination revealed that he was not anemic, had no periodic 
vomiting (not in the past nine months), no recurrent 
hematemesis or melena (only one episode in the past was 
noted), and no pain related to the gastrointestinal system.  
The final diagnoses included psychophysiological 
gastrointestinal reaction by history, and nonservice-
connected esophagitis, gastritis, and possibly mild acute 
alcoholic hepatitis with upper gastrointestinal bleed 
secondary to chronic and acute alcohol abuse.

In the most recent VA examination report dated in February 
1998, the examiner reviewed the claims file and provided a 
past history of the veterans service-connected disability.  
The veteran related that he had stopped going to the doctor 
about his stomach problems and used Mylanta.  He indicated 
that if he stopped eating and calmed down, it would go away.  
He stated that he last vomited and had blood in his stool in 
1986.  He used one bottle of Mylanta per week approximately 
one out of every four weeks.  He had a few social contacts 
and had a number of old friends and peers from Louisiana in 
Las Vegas, who he visited at least one of his days off per 
week.  He described his psychiatric symptoms as episodic in 
that he would sometimes do well but felt isolated, did not 
leave his apartment, and did not attend to hygiene when he 
was down.  He reported that whenever he had a down spell 
he drank and made himself sick.  He indicated that he had 
been in remission since January 1998.  

Mental status examination revealed that the veteran was 
appropriately dressed with good eye contact.  He was logical 
and coherent in his speech but was unable to talk about his 
inner emotional life.  He had no evidence of bizarreness or 
irrelevancy, delusions or hallucinations, or suicidal or 
homicidal thoughts.  He was oriented to person, place and 
time, and no memory impairment was noted.  Obsessive and 
ritualistic behavior, impaired impulse control, and panic 
attacks were denied.  His depression was noted to be 
remission and he had no difficulty with sleep and no other 
symptoms.  He had the odor of alcohol on his breath before 
the examination and indicated that he had had a beer with his 
noon meal while waiting for the examination.  The final Axis 
I diagnosis included suspected bipolar disorder, Type II, and 
the examiner noted that the veteran gave a history of 
depression which was usually associated with leaving a work 
position, or becoming too ill and being discharged from work 
because of his depression; binge type drinking, and 
psychological symptoms affecting ulcer disease consistent 
with DSM II and psychophysiological gastrointestinal 
disorder.  The GAF was noted to be as low as 45 during 
depressive episodes and as high as 81 when hypomanic.  His 
current GAF was 70 with a less than optimal rating given 
because he had alcohol on his breath, although he had no 
other problems at the time.

The degree of impairment resulting from a disability is a 
factual determination with the Boards primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  In this case, the Board must consider 
both the neuropsychiatric component of the veterans service-
connected disability, as well as the gastrointestinal 
component.  In addition, the Board will consider both the old 
and the new psychiatric rating criteria for the periods for 
which they were effective.  Considering the factors as 
enumerated in the applicable rating criteria, which is the 
most probative evidence to consider in determining the 
appropriate disability rating to be assigned, the Board finds 
that the evidence does not reflect that a greater than 10 
percent rating for peptic ulcer disease with psychological 
features, formerly claimed as psychophysiological 
gastrointestinal disorder, is warranted.  

Turning first to the psychiatric component, the Board finds 
that no greater than a 10 percent evaluation is warranted 
under the old criteria.  Specifically, a 10 percent 
evaluation would be warranted with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation would have been 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships.  
Significantly, the Board notes that a May 1993 VA examiner 
opined that the veteran had no psychiatric disease at all.  
Further, the examiner concluded that the veterans dyspepsia 
was related to emotional factors but that did not necessarily 
mean that the veteran had a psychiatric disorder.  The 
examiner further noted that the veteran had had no 
psychiatric treatment and was on no psychiatric medications.  
This is further supported by outpatient treatment records 
showing no treatment for any psychiatric disability.  The 
Board notes that the veteran was unemployed at the time of 
the May 1993 examination and reported that he quit several 
jobs after he became upset.  However, there is no evidence 
that his employment status was related to the 
neuropsychiatric component of his service-connected 
disability.  In fact, the veteran has admitted to a long 
history of alcoholism and conceded that he underwent in-
patient detoxification on multiple occasions.  Further, he 
sought treatment in January 1996 for suicidal and homicidal 
thoughts but it appears it was related to his alcoholism and 
he had recently quit a job.  Thus, there is no basis under 
the regulations to conclude that a higher than 10 percent 
rating for a neuropsychiatric component to his service-
connected disability was warranted.

Similarly, the Board finds that no greater than a 10 percent 
evaluation is warranted under the new criteria for the 
period for which they are effective.  Specifically, a 10 
percent evaluation under the current regulations anticipate 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is available with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss.  

The evidence as outlined above does not indicate that the 
neuropsychiatric component of the veterans service-connected 
disability is more than mildly impairing.  Specifically, the 
most recent VA examination report revealed that he was not on 
any psychiatric medications, had been working as a production 
supervisor steadily for over a year, and had several friends 
who he visited at least once a week on one of his days off.  
He had reportedly received good reports at work when he was 
up but was told that they could never tell when the 
bottom would fall out.  He related periodic episodes of 
isolation and depression, but these appear to be related to 
nonservice-connected disabilities.  He had been in remission 
from drinking since January 1997.  The GAF score was reported 
to be 70 - reflecting some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  According, the Board finds that an evaluation 
of 10 percent, but no more, for the neuropsychiatric 
component of the veterans service-connected disability is 
supported by the record.  

Finally, the Board finds that there is no basis on which to 
grant a higher than 10 percent evaluation for the 
gastrointestinal component of the veterans service-connected 
disability.  First, in the most recent VA examination report, 
he related that he had stopped going to the doctor for his 
stomach problems and used approximately one bottle of Mylanta 
per week approximately one week out of four.  He denied 
further medical problems since his previous VA examination in 
1993, although it appears that he was treated in 1996 for 
gastritis.  At the time of the May 1993 VA stomach 
examination, he reported no gastrointestinal problems.  
Accordingly, the evidence of record establishes that his 
clinical disability does not approximate the criteria for a 
higher evaluation under DC 7305 (ulcer, duodenal).  
Specifically, a 20 percent evaluation requires a finding of 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or continuous moderate 
manifestations.  By his own account, the veteran reported 
that his symptoms are managed with over-the-counter Mylanta 
and are not continuous.  Further, outpatient treatment 
records associated with the file are negative for regular 
treatment for gastrointestinal complaints.  Finally, the VA 
examiner specifically noted that the veteran was not anemic 
and there has been no evidence of malnutrition.  As such, the 
Board must conclude that there is no basis for a higher 
rating under DC 7305 for the gastrointestinal component of 
the veterans service-connected disability.

The Board has considered the veterans written statements 
that his peptic ulcer disease with psychophysiological 
reaction is worse than currently evaluated.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.  Further, under the provisions cited, there is no 
basis for assigning separate compensable ratings as that 
would constitute pyramiding, which is prohibited.  38 C.F.R. 
§§ 4.14, 4.126.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as Anxiety Reaction, Bipolar 
Disorder, Somatization Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for some disorders, including psychoses, may be 
presumed if shown to a compensable degree within 1 year of 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is one which is meritorious on its own or 
capable of substantiation.  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), affd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. 
Cir. 1996).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a continuing 
primary acquired psychiatric disorder.  He was noted to have 
an anxiety reaction on 1 occasion in service.  The March 1973 
separation examination report demonstrates a normal clinical 
psychiatric evaluation.  As noted above, he was diagnosed 
with psychophysiological gastrointestinal reaction shortly 
after service and service-connected thereto; however, it 
appeared to based upon symptoms of anxiety associated with 
nausea and vomiting.  As noted above, the Board considers his 
current claim for a primary acquired psychiatric disorder, 
claimed as anxiety, bipolar disorder, and somatization, to be 
a separate psychiatric claim.  (It is again noted that the 
discussion of the primary psychiatric disorder below does 
not include that for which service connection has been 
granted.

Post service medical evidence reveals that the veteran had no 
primary psychiatric disability at the time of his initial 
post-service VA neuropsychiatric examination in October 1973.  
Specifically, at that time the veteran provided a history of 
nausea when he became upset and that people hurrying him or 
making him wait too long upset him.  The examiner remarked 
that this vague history hardly warranted either psychiatric 
or neurological work-up.  In addition, the veteran had no 
symptoms of a psychiatric disability at the time of the 
October 1975 VA examination.  He related a history of 
nervous stomach but indicated that he no longer had 
stomach problems regularly.  The final diagnosis was no 
psychiatric disease found.  In a May 1993 VA mental health 
examination, his complaints were primarily his stomach and he 
was on no psychiatric medications.  After an examination, the 
examiner concluded that the veteran had no psychiatric 
diagnosis at the time of service separation and none was 
present at the time of the examination.  The final diagnosis 
was no psychiatric disease found.

The first mention of an apparent primary psychiatric disorder 
was in the veterans substantive appeal dated in April 1994 
regarding his psychophysiological gastrointestinal claim.  He 
asserted that he had behavior problems, his social relations 
were impaired, and he was depressed and isolated.  In the 
Statement of Accredited Representative dated in July 1994, 
his service representative asserted that the veteran was 
suffering from a somatization disorder and concluded that the 
veteran had a pronounced psychophysical gastrointestinal 
reaction and was socially incompatible in the workforce.  

Outpatient treatment records dated in January 1996 show that 
the veteran sought treatment in January 1996 for suicidal and 
homicidal thoughts and nervousness.  He thought he needed to 
be admitted and had recently lost a job.  He was found to be 
depressed, cooperative, well dressed and neat.  The clinical 
assessment was depression with suicidal ideations.  It was 
noted that he had been discharged from a detoxification unit 
approximately one week previously.  In March 1996, he was 
treated for epigastric pain and related a history of 
depression.  In April 1996, he requested alcohol 
detoxification but left before seeing a doctor.  In May 1996, 
he was hospitalized for a hemorrhoidectomy but no mention was 
made of a psychiatric disorder.

In the most recent VA mental disorders examination report 
dated in February 1998, the veteran related that he had 
recently been diagnosed as having a depressive episode.  
Effexor was prescribed but made the symptoms worse.  He had 
returned to drinking and was evaluated by the employee 
assistance program at his work and entered a 28 day treatment 
program in November 1997.  He was told at that time that he 
had a bipolar disorder.  Lithium was recommended but he 
refused the medication because he wanted to work it out 
without medications.  He had subsequently seen one outpatient 
counselor and was not on any medications for mental 
nervousness or other conditions.  He had been in alcohol 
rehabilitation on at least five different occasions.  He had 
had occupational problems with multiple jobs.  At the time of 
the examination, he reported he worked as a production 
supervisor and had worked steadily for the past one year.  
The final diagnoses included suspected bipolar disorder, Type 
II, and a history of depression related to employment 
difficulties.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's claimed primary acquired psychiatric disorder, 
claimed as anxiety reaction, bipolar disorder, and 
somatization disorder, was not the result of disease or 
injury incurred in military service, in as much as a specific 
primary acquired psychiatric disorder was not shown in 
service, nor has his post-service manifestations of an 
acquired psychiatric disorder been shown to be related to 
that service.  

Specifically, there was no complaints of a primary acquired 
psychiatric disorder in service.  Further, there was no was 
no mention of a primary psychiatric disorder until at least 
1994, over twenty years after service separation, when the 
veteran claimed he was depressed.  In addition, there is no 
medical diagnosis of a primary acquired psychiatric disorder 
until 1996, when he was treated for depression and suicidal 
ideations on one occasion.  Moreover, although the veterans 
service representative suggested a diagnosis of somatization 
in 1994, there is no evidence that a health care professional 
has ever diagnosed the veteran with a primary somatization 
disorder, unrelated to his already service-connected 
psychophysiological disability.  Similarly, in the February 
1998 VA examination report, the examiner reported a diagnosis 
of suspected bipolar disorder but it appeared to be based 
on the history of ups and downs as provided by the veteran.  
Finally, it does not appear that he has a current medical 
diagnosis of anxiety.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veterans primary acquired psychiatric disorder, claimed as 
anxiety reaction, bipolar disorder, and somatization 
disorder, was not present during service.  Importantly, the 
medical evidence of record reveals that he did not seek 
treatment until 1996, over 20 years after service separation.  
Significantly, none of the medical examiners attributed his 
primary acquired psychiatric disorder to his active service.  
Rather, the evidence implicitly suggests that many of the 
veterans problems are related to a long history of 
alcoholism.  Thus, there is no medical nexus between active 
duty service and his claimed acquired psychiatric disability 
shown, as required by law.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Therefore, despite his contentions that he has 
had a primary acquired psychiatric disorder, claimed as 
anxiety reaction, bipolar disorder, and somatization 
disorder, since service, the evidence does not support a 
finding of a primary acquired psychiatric disorder in 
service, nor does the evidence show that his present 
disability is the result of disease or injury incurred in 
service.  Because the evidence fails to show a primary 
acquired psychiatric disorder in service, his subsequent 
manifestation of a primary acquired psychiatric disorder, 
claimed as anxiety reaction, bipolar disorder, and 
somatization disorder, cannot be said to be service connected 
and the claim is not well grounded.

Even assuming, for the sake of argument, that the veteran 
experienced some symptoms of a primary acquired psychiatric 
disorder in service, he has failed to demonstrate continuity 
of symptoms sufficient to support of claim of entitlement to 
service connection for a primary acquired psychiatric 
disorder, claimed as anxiety reaction, bipolar disorder, and 
somatization disorder.  As previously noted, the separation 
examination was negative and he did not develop symptoms nor 
seek treatment until at least 20 years after service 
separation.  Thus, the 20 year gap between separation from 
service and treatment in this case fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.

Finally, the Board has also considered the veterans 
contentions that he has had a primary acquired psychiatric 
disorder since separation from service.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a primary acquired 
psychiatric disorder, claimed as anxiety reaction, bipolar 
disorder, and somatization disorder.  He and his service 
representation lack the medical expertise to offer an opinion 
as to the existence of a primary acquired psychiatric 
disorder, claimed as anxiety reaction, bipolar disorder, and 
somatization disorder, as well as to medical causation of any 
current disability.  Id.  Moreover, the Board notes that when 
treated for his primary acquired psychiatric disorder in 
1996, he made no reference to any long-standing symptoms of a 
primary acquired psychiatric disorder.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for a 
primary acquired psychiatric disorder, claimed as anxiety 
reaction, bipolar disorder, and somatization disorder.

The Board concludes, after reviewing the evidence of record, 
that the veteran was given ample information as to what was 
needed to complete his application.  He was provided notice 
in the statement of the case, and supplemental statements of 
the case.  Thus, the concerns of Robinette v. Brown, 8 Vet. 
App. 69 (1995), have been met.  Further, it is neither 
alleged or shown that there are additional records that could 
be obtained that would render the claim well grounded.



ORDER

Entitlement to an increased evaluation for peptic ulcer 
disease with psychological features, formerly claimed as 
psychophysiological gastrointestinal disorder, currently 
evaluated at 10 percent disabling, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety reaction, bipolar disorder, 
somatization disorder, is denied on the basis that the claim 
is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
